Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for Domestic Benefit to provisional application # 62682519, filed on 06/08/2018.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “wherein providing the updated information comprising second lodger to the lodging provider computing system” in the last three lines of Claim 7. The use of “comprising” instead of “comprises” is a grammatical error and therefore Claim 7 is objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 – Claims 1-12 recite a method (i.e. a process). Thus, each claim of Claims 1-12, on its face and independently, is directed to, at least in part, one of the statutory categories of 35 USC 101. However, Claims 1-12 are directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Claim 1 recites the abstract idea of a “method comprising:
providing, by a lodging provider . . . , a first listing for one or more rooms for a period of time at a lodging facility to a first lodger . . . ;
generating, by the lodging provider . . . , a reservation for the one or more rooms for the period of time at the lodging facility for the first lodger . . . ; 
receiving, from the first lodger . . . , an acceptance communication from the first lodger . . . participation in a reservation reseller program comprising a locked-in sell price reseller program or a make-offer reseller program in connection with the reservation; 
generating . . . a second listing available one or more rooms for the period of time reservation for resale according to accepted terms of the reservation reseller program

receiving, at the lodging provider . . . , a request to access one or more listings for reservations at the lodging facility for the period of time from a second lodger . . . ;2Application No. 16/425,072 Reply to Office Action mailed February 2, 2022
determining that rooms at the lodging facility for the period of time are unavailable; and
providing, by the lodging provider . . . and to the second lodger . . . second listing for the one or more rooms at lodging facility for the period of time according to the accepted terms of the reservation reseller program, wherein the lodging provider . . . provides the second listing as having the one or more rooms at lodging facility for the period of time being available for reservation
These elements and limitations, under the broadest reasonable interpretation, covers (1) providing a listing of rooms, (2) generating a reservation, (3) receiving acceptance of a certain resale program, (4) generating a second listing that utilizes the resale program, (5) receiving a request to access the listings for certain dates, (6) determine availability for those certain dates, and (7) provide resale listings for those certain dates. all of which is managing personal behavior by following rules and interacting between people by communicating information (i.e. receiving and providing information regarding a reservation at a certain time) and commercial or legal interactions (i.e. generating reservations and reselling the reservations), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The mere the recitation of generic computer components (i.e., the “lodging reservation redistribution server,” “at least one processor,” “lodging provider device,” “first lodger computing device,” and “second lodger computing device”) and implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II. Accordingly, Claim 1 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the “lodging reservation redistribution server,” “at least one processor,” “lodging provider device,” “first lodger computing device,” and “second lodger computing device” merely describe the use of generic computer components (i.e., server, processor, device, and computing device) to execute the claimed functions, operations, and steps, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer. See MPEP 2106.05(f). The further limitations of the server, processor, and devices providing, receiving, generating, and determining certain information related to selling or reselling reservations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional elements of the “lodging reservation redistribution server,” “at least one processor,” “lodging provider device,” “first lodger computing device,” and “second lodger computing device” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 2-12 recite the abstract idea of “The method as recited in claim [1], further comprising:”
“reselling the reservation from the first lodger . . . to a second lodger  . . . at a new price greater than an original price at which the Claim 2)
“distributing a first portion of a difference between the new price and the original price to a lodging provider operating a lodging facility booked by the reservation;” (Claim 2) and
“distributing a second portion of the difference between the new price and the original price to the first lodger . . .” (Claim 2);
“distributing a third portion of the difference between the new price and the original price to the lodging provider . . .Claim 3);
“wherein the second listing appears among other listings at the lodging facility for non-reserved roomsClaim 4);
“wherein funds for resale of the reservation are distributed at the period of Claim 5);
“receiving identifying and payment information about a second lodger associated with the second lodger . . .” (Claim 6);
“communicating facility . . . associated with the lodging facility to automatically replace corresponding information about a first lodger associated with the first lodger . . . without additional action by either the first lodger . . . or the second lodger . . .” (Claim 6);
“wherein reselling the reservation comprises:” (Claims 7-8)
“receiving, pursuant to the make-offer reseller program, an offer for the reservation from the second lodger . . .” (Claim 7),
“the offer exceeding an original price of the reservation;” (Claim 7)
“receiving an offer-accepted communication from the first lodger . . .” (Claim 7);
“notifying the second lodger . . . that the offer has been accepted” (Claim 7);
“providing, to a lodging provider . . . associated with the lodging facility, updated information for indicating that a second lodger associated with the second lodger . . .” (Claim 7);
“wherein providing the updated information comprising second lodger to the lodging provider . . .” (Claim 7);
“receiving, pursuant to the locked-in sell price reseller program, an offer for the reservation from the second lodger . . . meeting a sell price set by the first lodger . . . and Claim 8);
“providing, to a lodging provider computing system associated with the lodging facility, updated information for indicating that a second lodger associated with the second lodger . . .” (Claim 8),
“wherein providing the updated information comprising second lodger to the lodging provider . . .” (Claim 8);
“wherein the locked-in seller- price reseller program comprises a time-based escalating sell price for the reservation as a start date of the reservation nears, whereby the sell price for the reservation increases with temporal proximity to the start date of the reservation” (Claim 9);
“receiving a communication from the first lodger . . . accepting Claim 10);
“wherein the second listing comprises an end date whereupon an offer to repurchase the reservation from the first lodger . . . is removedClaim 11);
“receiving, from the second lodger . . . , a search for lodging accommodations with search parameters that correspond to the second listing; and delivering the second listing over a communication network to the second lodger . . . as an option matching the search for lodging accommodations” (Claim 12).
Dependent Claims 2-12, has been given the full two-prong analysis including analyzing the additional elements and further limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 2-12 fail to establish claims that are not directed to an abstract idea because the further limitation of (1) reselling reservations by receiving an offer and acceptance communication and notifying offeror of acceptance, (2) distributing portions the profit of the resale to certain places at certain times, (3) listing the resale among original sales, (4) receiving information of resale purchaser (5) communicating the automatic transfer of reservation ownership, (6) the sell price escalating with time, and (7) performing a search for lodging accommodations within certain parameters. The additional elements of Claims 2-12 (i.e. the “second lodger computing device” of Claim 2, “lodging facility computing device” of Claim 6, and “lodging provider computing system” of Claim 7) fails to establish claims that are not directed to an abstract idea because the element merely recite additional generic computer hardware (i.e. computing systems and devices). The organization of the additional elements and further limitations of Claims 2-12 fail to integrate an abstract idea into a practical application just as discussed above for Claim 1. Additionally, performing the abstract ideas of Claim 1 as recited in each of the elements and limitations of Claims 2-12, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claims 2-12 amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 2-12 fail to establish that the claims provide an inventive concept, just as in Claim 1. Therefore, Claims 2-12 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US-20150371156-A1 ("Jacob" later granted as US10410143B2).
Regarding independent Claim 1, Jacob discloses “A method performed by a lodging reservation redistribution server including at least one processor” (Abstract and ¶33), “the method comprising:”

“providing, by a lodging provider device, a first listing for one or more rooms for a period of time at a lodging facility to a first lodger computing device” (Fig 3 and ¶¶61-67 shows “user 31” interfacing with the “computer system 30” via “computer 40.” ¶36 shows “[O]ne or more customers 10 can interface with a reservation system 275 to search for, review, and purchase and/or reserve at least one service or product.” ¶72 further shows the “first buyer 430” search process for rooms for a certain time period. ¶73 shows that reservations are “listed.”);
“generating, by the lodging provider device, a reservation for the one or more rooms for the period of time at the lodging facility for the first lodger computing device” (Fig 3 and ¶¶61-67 shows “user 31” interfacing with the “computer system 30” via “computer 40.” ¶36 shows “[O]ne or more customers 10 can interface with a reservation system 275 to search for, review, and purchase and/or reserve at least one service or product.” ¶72 shows “FIG. 5 illustrating a reservation process 500, some embodiments include a first buyer 510 using the reservation system 275 to select and purchase at least one reservation covering a reservation period 520.” Fig. 2A and ¶36 shows direct sales between hotel 212 and customer 10 of initial reservation and use of reservation server 275.);
“receiving, from the first lodger computing device, an acceptance communication from the first lodger computing devicparticipation in a reservation reseller program comprising a locked-in sell price reseller program or a make-offer reseller program in connection with the reservation” (Fig 3 and ¶¶61-67 shows “user 31” interfacing with the “computer system 30” via “computer 40.” Fig. 2A shows the resale of a reservation from the original purchaser (“customer 11” or “Reselling Agent 250” discussed in ¶¶37-38) via reservation server 275.” See also Fig. 6 and ¶73 showing the resale from first buyer to second buyer. ¶73 shows “the first user 610, who is the existing owner of the reservation for a contiguous block of dates (reservation period 615), may decide to use only a portion of the dates, and can list the remaining dates for sale on the reservation system 275.” ¶19 shows “In some embodiments, the reservation server is configured and arranged to specify the at least one sales channel as the at least one direct sales channel, the at least one indirect sales channel, or the at least one resale channel based on a price of the at least one inventory, where the price of the at least one inventory comprises at least one of an intrinsic market value at the time of sale, a lowest price calculated by the reservation server based on prices received by the reservation server through the at least one sales channel, a sellers set price, and a buyers bid price.” ¶¶40-43 shows that the reseller can set the price or receive bids, two different “reservation reseller program[s].”);
“generating, by the at least one processor, a second listing available one or more rooms for the period of time reservation for resale according to accepted terms of the reservation reseller program” (Fig 3 and ¶¶61-67 shows “user 31” interfacing with the “computer system 30” via “computer 40.” Fig. 6 and ¶73 showing the resale from first buyer to second buyer. Fig. 5 and ¶72 shows that customer search results can be compiled from at least three sales channels. ¶19 shows “the reservation server is configured and arranged to specify the at least one sales channel as the at least one direct sales channel, the at least one indirect sales channel, or the at least one resale channel.”);

“receiving, at the lodging provider device, a request to access one or more listings for reservations at the lodging facility for the period of time from a second lodger computing device” (Fig 3 and ¶¶61-67 shows “user 31” interfacing with the “computer system 30” via “computer 40.” Fig. 6, ¶¶40-43, and ¶73 show the resale from first buyer to second buyer. ¶73 shows “a second user 620 who is a buyer on the reservation system 275, can search and select unused dates listed for sale by the first user 610, and pay the price sought by the first user 610 through the reservation system 275.”);2Application No. 16/425,072 Reply to Office Action mailed February 2, 2022
“determining that rooms at the lodging facility for the period of time are unavailable” (¶73 shows ¶51 shows “the reservation system 275 can always have an up-to-date date availability amongst all reselling agents 250 and the primary supplier of the good or service.” ¶52 further shows that if there is no availability for the customer’s dates, the system may accept an offer to buy a reservation for those dates. Therefore, the system must determine availability of rooms.); and
“providing, by the lodging provider device and to the second lodger computing device second listing for the one or more rooms at lodging facility for the period of time according to the accepted terms of the reservation reseller program, wherein the lodging provider device provides the second listing as having the one or more rooms at lodging facility for the period of time being available for reservationsecond user 620 who is a buyer on the reservation system 275, can search and select unused dates listed for sale by the first user 610, and pay the price sought by the first user 610 through the reservation system 275.” Fig. 5 and ¶72 shows that customer search results can be compiled from multiple sales channels. ¶¶40-43 shows that the sale occurs based on the accepted terms of the reservation reseller program (i.e. either set price or bid/auction sale).).
Regarding dependent Claims 2-3, Jacob discloses the “method as recited in claim [1 and 2],” as shown above. Jacob further discloses that the method further comprises:
“reselling the reservation from the first lodger computing device to a second lodger computing device at a new price greater than an original price at which the 
“distributing a first portion of a difference between the new price and the original price to a lodging provider operating a lodging facility booked by the reservation” (Fig. 4 shows the reservation swap. ¶69 shows the charging of a transaction fee for persisting the ownership change to the service provider. See also ¶54. Alternatively, Fig. 6 and ¶73 shows that proceeds can be sent to reseller or hotel.);
“distributing a second portion of the difference between the new price and the original price to the first lodger computing device” (Fig. 4 shows the reservation swap. ¶54 shows payment of net proceeds of resale to first customer. Alternatively, Fig. 6 and ¶73 shows that proceeds can be sent to reseller or hotel.); and
 “distributing a third portion of the difference between the new price and the original price to the lodging provider device
Regarding dependent Claim 4, Jacob discloses the “method as recited in claim  2,” as shown above. Jacob further discloses that 
“the second listing appears among other listings at the lodging facility for non-reserved rooms
Regarding dependent Claim 5, Jacob discloses the “method as recited in claim  2,” as shown above. Jacob further discloses that 
“wherein funds for resale of the reservation are distributed at the period of persisted to the supplier 630." ¶54 shows that customer can either “pay for a reservation in full” or “reserve the right to purchase a service at a future date for a specified amount.” ¶43 shows that transactions take place "substantially instantly" upon resale.).
Regarding dependent Claim 6, Jacob discloses the “method as recited in claim 2,” as shown above. Jacob further discloses that the method further comprises
“receiving identifying and payment information about a second lodger associated with the second lodger computing device” (¶73 shows “a second user 620 who is a buyer on the reservation system 275, can search and select unused dates listed for sale by the first user 610, and pay the price sought by the first user 610 through the reservation system 275" and "the reservation system 275 can forward the payment to the first user 610 while also ensuring that the name change on the reservation is persisted to the supplier 630." ¶73 also shows a name change communicated to hotel. See also, Fig. 4 and ¶54.).
“communicating facility computing device associated with the lodging facility to automatically replace corresponding information about a first lodger associated with the first lodger computing device without additional action by either the first lodger computing device or the second lodger computing device”(¶73 shows that name change is communicated to “supplier 630” by the reservation system 275, without further instruction from the remaining parties of Fig. 2A.).
Regarding dependent Claim 7, Jacob discloses the “method as recited in claim 2,” as shown above. Jacob further discloses that reselling the reservation comprises:
“receiving, pursuant to the make-offer reseller program, an offer for the reservation from the second lodger computing device” (¶43 shows that second buyer can make offer. ¶54 shows an alternative step two where the second buyer makes the offer.),
“the offer exceeding an original price of the reservation” (¶47 shows that resale price can be based market value. ¶45 shows that market value can be greater than, lesser than, or substantially similar to initial reservation price. ¶52 shows that second buyer can set offer and that reservation owner "can choose to sell if the price is right." See also ¶53 showing that hotels can offer a price in order to buyback oversold reservations.);

“receiving an offer-accepted communication from the first lodger computing device” (¶60 shows that “transaction information can flow between the exchange systems residing on the service provider or reseller systems and the reservations system and method 200 operating as implemented in the example of FIG. 3.” and “the reservations system and method modules can be configured to link and exchange reservation related information within the service provider or reseller systems to perform the exchange processes and functions as described earlier and shown in FIG. 2A.” ¶43 shows “if the offer is accepted by any of the inventory holders, the reservations system and method 200 can enable the transaction to take place.” ¶54 shows “In some embodiments, if a first customer accepts an offer from a second customer who wants to buy the reservation, the reservation can be on the system on which the sale (i.e., the secondary sale) of the reservation to the second customer is completed. In some embodiments, the reservation system 275 can then take the necessary steps to persist the ownership change on the service provider's system, and collect the resale price from second customer, and pay the net proceeds to the first customer.”);
“notifying the second lodger computing device that the offer has been accepted” (¶60 shows that “transaction information can flow between the exchange systems residing on the service provider or reseller systems and the reservations system and method 200 operating as implemented in the example of FIG. 3.” and “the reservations system and method modules can be configured to link and exchange reservation related information within the service provider or reseller systems to perform the exchange processes and functions as described earlier and shown in FIG. 2A.” ¶61 shows that a graphical user interface can be used to display information. ¶66-67 shows a customer communicating over a network to place a reservation. ¶54 shows “In some embodiments, if a first customer accepts an offer from a second customer who wants to buy the reservation, the reservation can be on the system on which the sale (i.e., the secondary sale) of the reservation to the second customer is completed. In some embodiments, the reservation system 275 can then take the necessary steps to persist the ownership change on the service provider's system, and collect the resale price from second customer, and pay the net proceeds to the first customer.”);

“providing, to a lodging provider computing system associated with the lodging facility, updated information for indicating that a second lodger associated with the second lodger computing device, wherein providing the updated information comprising second lodger to the lodging provider computing system” (¶54 shows “In some embodiments, if a first customer accepts an offer from a second customer who wants to buy the reservation, the reservation can be on the system on which the sale (i.e., the secondary sale) of the reservation to the second customer is completed. In some embodiments, the reservation system 275 can then take the necessary steps to persist the ownership change on the service provider's system, and collect the resale price from second customer, and pay the net proceeds to the first customer.” ¶73 shows notifying the lodging provider of the change in ownership of the reservation. See also “step 3” 406 of Fig. 4.).
Regarding dependent Claim 8, Jacob discloses the “method as recited in claim 2,” as shown above. Jacob further discloses that reselling the reservation comprises:
“receiving, pursuant to the locked-in sell price reseller program, an offer for the reservation from the second lodger computing devicemeeting a sell price set by the first lodger computing device


“providing, to a lodging provider computing system associated with the lodging facility, updated information for indicating that a second lodger associated with the second lodger computing device wherein providing the updated information comprising second lodger to the lodging provider computing system” (¶54 shows “In some embodiments, if a first customer accepts an offer from a second customer who wants to buy the reservation, the reservation can be on the system on which the sale (i.e., the secondary sale) of the reservation to the second customer is completed. In some embodiments, the reservation system 275 can then take the necessary steps to persist the ownership change on the service provider's system, and collect the resale price from second customer, and pay the net proceeds to the first customer.” ¶73 shows notifying the lodging provider of the change in ownership of the reservation. See also “step 3” 406 of Fig. 4.).
 Regarding dependent Claim 10, Jacob discloses the “method as recited in claim 8,” as shown above. Jacob further discloses that the method further comprises:
“receiving a communication from the first lodger computing device accepting 
Regarding dependent Claim 11, Jacob discloses the “method as recited in claim 1,” as shown above. Jacob further discloses that the listing comprises
“the second listing comprises an end date whereupon an offer to repurchase the reservation from the first lodger computing device is removed
Regarding dependent Claim 12, Jacob discloses the “method as recited in claim 1,” as shown above. Jacob further discloses that the method further comprises:
“receiving, from the second lodger computing device, a search for lodging accommodations with search parameters that correspond to the second listing” (¶36 shows that customers can search reservations. ¶72 shows that customers can search within a reservation period.); and
“delivering the second listing over a communication network to the second lodger computing device as an option matching the search for lodging accommodations” (¶72 shows that a customer can "select and purchase" a reservation from the search.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US20150371156A1 ("Jacob" later granted as US10410143B2) in view of the reddit.com post “New Air BNB Feature” by u/krentals on 10/11/2017 ("AirBNB" at https://www.reddit.com/r/AirBnB/comments/75r1rs/new_airbnb_feature_rulesets_set_pricing_and/). 
Regarding Claim 9, Jacob teaches the “method as recited in claim 8” as described above. Jacob further teaches that the locked-in seller price reseller program comprises “a . . . sell price for the reservation as . . .” (¶54 shows a “step 2” where the reseller lists the price, such list price can be higher or lower than the original price. See also, ¶42 shows that the reseller setting the sale price.). Jacob does not teach that the locked-in seller price reseller program comprises “a time- based escalating sell price for the reservation as a start date of the reservation nears, whereby the sell price for the reservation increases with temporal proximity to the start date of the reservation.” AirBNB teaches “a time- based escalating sell price for the reservation as a start date of the reservation nears, whereby the sell price for the reservation increases with temporal proximity to the start date of the reservation” (“Early-bird discounts” are a cheaper price at a further proximity to the start date of the reservation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine AirBNB with Jacob because Jacob teaches an online hotel reservation service (Jacob ¶32 shows the prior state of the art), similar to that of AirBNB, which improves the efficiency of markets for perishable goods that have values dependent on time (Jacob ¶4 shows “The value of the inventory is determined at the time of transaction.” ¶5 shows “demand is very fragmented causing a sub-optimal profitability due to deep discounts and a limited view into future demand.”¶5 shows “Every segment experiences different booking behaviors and price points.”). The feature of AirBNB (“early bird”) accounts for the time dependent value of a perishable good marketplace. Thus, combining AirBNB with Jacob furthers the interest taught in Jacob, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments filed 05/04/2022, with respect to REJECTION UNDER 35 U.S.C. 101 for Claims 1-12, have been fully considered and are not persuasive. As discussed above, the additional computing elements, which applicant argues are additional elements that bring the abstract idea into patentable subject matter, are merely generic computing elements. Therefore, as further discussed above, the amended Claims 1-12 are rejected under 35 U.S.C. 101.
Applicant’s arguments filed 05/04/2022, with respect to REJECTION UNDER 35 U.S.C. 102 and REJECTION UNDER 35 U.S.C. 103 for Claims 1-12, have been fully considered and are not persuasive. Jacob, and Jacob in view of AirBNB, teach the elements and limitations of the amended claims as discussed above. Therefore, Claims 1-12 are rejected under 35 U.S.C. 102 and/or 35 U.S.C. 103 as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628